Citation Nr: 0713242	
Decision Date: 05/04/07    Archive Date: 05/15/07

DOCKET NO.  04-34 569	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an increased initial rating for diabetes 
mellitus, Type II, currently rated as 20 percent disabling.

2.  Entitlement to an increased initial rating for bilateral 
chronic open angle glaucoma secondary to diabetes mellitus 
Type II, currently rated as 10 percent disabling.
	

REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Adams, Associate Counsel

INTRODUCTION

The veteran served on active duty from September 1969 to 
April 1971.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a November 2003 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in San Juan, 
Puerto Rico, which evaluated diabetes mellitus Type II as 20 
percent disabling and chronic open angle glaucoma, bilateral 
eyes, as 10 percent disabling.

The Board acknowledges receipt of a statement in support of 
claim dated February 2004 and refers the statement to the RO 
for clarification and appropriate action.

The appeal is remanded to the RO via the Appeals Management 
Center in Washington, D.C.


REMAND

VA has a duty to assist claimants in the development of facts 
pertinent to claims and VA must accomplish additional 
development of the evidence if the record currently before it 
is inadequate.  38 U.S.C.A. § 5103A.

First, the Board finds that the requirements of VA's duty to 
notify and assist the claimant have not been met.  
38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159 (2006).  With 
respect to notice, the pertinent statute provides that, upon 
receipt of a complete or substantially complete application, 
VA must notify the claimant and their representative, if any, 
of any information or lay or medical evidence not previously 
provided that is necessary to substantiate the claim.  The 
notice should indicate what information or evidence should be 
provided by the claimant and what information or evidence VA 
will attempt to obtain on the claimant's behalf.  38 U.S.C.A. 
§ 5103(a).

A review of the claims folder shows that compliant notice has 
not been sent to the veteran.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002); Charles v. Principi, 16 Vet. App. 370 
(2002); Pelegrini v. Principi, 18 Vet. App. 112, 122 (2004).  
Specifically, the veteran was not given notice of what was 
required to substantiate his claims for increased initial 
ratings for diabetes mellitus Type II and bilateral chronic 
open angle glaucoma secondary to diabetes mellitus Type II, 
or what evidentiary burdens he must overcome with respect to 
the claims.  Therefore, a remand is required in order to 
allow sufficient notice to the veteran.  Upon remand, the 
veteran will be free to submit additional evidence and 
argument on the questions at issue.

Second, in the March 2007 informal hearing brief, the veteran 
and his representative contend that the veteran's service-
connected diabetes mellitus Type II, as well as the service-
connected bilateral chronic open angle glaucoma secondary to 
diabetes mellitus Type II, are more severe than the current 
evaluations reflect.

The Board finds that VA examinations of the veteran's 
diabetes mellitus Type II and chronic open angle glaucoma are 
necessary.  When available evidence is too old for an 
adequate evaluation of the veteran's current condition, VA's 
duty to assist includes providing a new examination.  
Weggenmann v. Brown, 5 Vet. App. 281, 284 (1993).  However, 
the Board notes that the RO scheduled three VA eye and 
diabetes mellitus examinations in October 2003, October 2004, 
and June 2005.  The veteran attended the October 2003 VA eye 
examination as evidenced by the VA examination report.  
However, the examiner was not able to provide a final 
diagnosis of glaucoma because the veteran failed to report 
twice for scheduled visual field examinations.  The veteran 
also failed to attend an October 2003 VA diabetes mellitus 
examination.  In October 2004, the veteran provided that he 
was unable to report for the scheduled VA examinations due to 
a car accident and viral illness.  In June 2005, the veteran 
again failed to attend VA examinations, but neither the 
veteran or his representative have provided good cause for 
failing to report for these VA examinations.  Nonetheless, 
because other development is being undertaken, and to avoid 
having examinations which are unduly remote, the Board feels 
that additional examinations should be scheduled.

The Court has held that "[t]he duty to assist is not always a 
one-way street."  Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991).  When entitlement to a benefit cannot be established 
or confirmed without a current VA examination, and a claimant 
fails to report for an examination in conjunction with a 
claim for compensation without good cause, the claim shall be 
based on the evidence of record.  38 C.F.R. § 3.655(b) 
(2006).  The veteran is hereby notified that it is his 
responsibility to report for any scheduled examinations and 
to cooperate in the development of the case.  The 
consequences of failing to report for a VA examination 
without good cause may include denial of the claims.  
38 C.F.R. § 3.655 (2006).

Finally, a review of the claims file shows that additional 
medical records should be obtained.  Specifically, in the 
August 2006 statement in support of claim, the veteran 
requested treatment records from Dr. Perloff.  The veteran 
also submitted correspondence from Dr. Sepulveda who treated 
him for diabetes mellitus, Type II.  In addition, in the 
March 2007 informal hearing brief, the veteran's 
representative requested that the veteran's current VA 
medical records be obtained.  A review of the claims file 
shows that treatment records from Dr. Perloff and Dr. 
Sepulveda have not been obtained and the most recent VA 
medical record is dated September 2003.

Accordingly, the case is REMANDED for the following action:

1.  After obtaining the necessary 
authorizations, obtain the veteran's 
treatment records from Dr. Sepulveda and 
Dr. Perloff, and obtain the veteran's VA 
medical records since September 2003.

2.  Schedule the veteran for a VA eye 
examination to determine the current 
nature and severity of his chronic open 
angle glaucoma.  The claims folder must be 
made available to and be reviewed by the 
examiner in conjunction with the 
examination, and the examination report 
must reflect that the claims folder was 
reviewed.

3.  Schedule the veteran for a VA 
examination to determine the current 
nature and severity of his diabetes 
mellitus, Type II.  The claims folder must 
be made available to and be reviewed by 
the examiner in conjunction with the 
examination, and the examination report 
must reflect that the claims folder was 
reviewed.

4.  Following completion of the foregoing, 
readjudicate the issues on appeal.  If the 
decision remains adverse to the veteran, 
he and his representative should be 
furnished a supplemental statement of the 
case and afforded the applicable period of 
time within which to respond.  Thereafter, 
the case should be returned to the Board.  
The Board intimates no opinion as to the 
ultimate outcome of this case.

The veteran is hereby informed that failure to report for a 
scheduled examination of failure to cooperate with any 
requested development may result in the denial of the claim.  
38 C.F.R. § 3.655.  The appellant has the right to submit 
additional evidence and argument on the matter the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  
These claims must be afforded expeditious treatment.  The law 
requires that claims remanded by the Board or by the United 
States Court of Appeals for Veterans Claims for development 
or other action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).


_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

